Exhibit 10.1 




AMENDED AND RESTATED SERVICE CONTRACT

BETWEEN NORTHEAST UTILITIES SERVICE COMPANY

AND [COMPANY NAME]




AGREEMENT made and entered into as of the 1st day of January, 2014, by and
between NORTHEAST UTILITIES SERVICE COMPANY (hereinafter referred to as “Service
Company”) and [COMPANY NAME] (hereinafter referred to as “Associate Company”).




WHEREAS, the Federal Energy Regulatory Commission (hereinafter referred to as
“FERC”) regulates the activities of service companies associated with holding
companies registered under the Federal Power Act, as amended (the “Act”) to the
extent and in the manner provided in the Act; and




WHEREAS, Service Company is a wholly owned subsidiary service company of
Northeast Utilities (hereinafter referred to as “NU”); and




WHEREAS, Service Company and Associate Company, parties to that certain Service
Contract, dated as of [date], as amended on December 31, 2006, and as amended
and restated on January 1, 2013, wish to enter into this Amended and Restated
Service Contract in order to clarify certain provisions of such Service
Contract; and




WHEREAS, Service Company is willing to render services as provided herein to NU
and its associated subsidiaries (hereinafter collectively referred to as the
“System”) at cost, determined in accordance with applicable rules and
regulations under the Act; and




WHEREAS, economies, increased efficiencies and other benefits will result to the
System and to Associate Company from the performance by Service Company of
services as herein provided:




NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein, it is agreed as follows:




Section 1.  Agreement to Furnish Services.




Service Company agrees to furnish to Associate Company if and to the extent
requested by Associate Company, and other System companies, upon the terms and
conditions herein provided, the services hereinafter referred to in Section 2
hereof at such times and for such periods as may be required, and Service
Company will, as and to the extent requested to provide such services to the
System, keep itself and its personnel available and competent to render such
services to the Associate Company so long as it is authorized so to do by
federal and state regulatory agencies having jurisdiction.




For the purpose of providing services as herein provided, Service Company has
established various departments, one or more of which will participate in
providing particular services hereinafter described.  Service Company reserves
to itself the privilege, without amendment hereof or express prior agreement by
Associate Company or other System companies, from time to time to establish new
departments, to subdivide or otherwise reorganize any of the departments
established by it, and to reallocate services among various departments.





1




 






Service Company will provide for Associate Company such other services not
referred to in Section 2 hereof as Associate Company may request and Service
Company concludes it is competent to perform and may furnish with economies and
increased efficiencies to Associate Company without impairing the services
rendered to other System companies by Service Company.




Service Company will also furnish services to other System companies under
agreements similar hereto and may also furnish, in Service Company's discretion,
services to others, provided that by so doing the cost of services to Associate
Company or other System companies will not be increased.




In supplying services hereunder, Service Company may arrange for services of
such executives, financial advisers, accountants, attorneys, technical advisers,
engineers and other persons as are required for or pertinent to the rendition of
such services.




Officers and other employees of Service Company will, on request of Associate
Company, serve, without charge other than as herein provided, as officers or
representatives of Associate Company.







Section 2.  Services to be Performed.




Subject to the provisions of Section 1 hereof, Service Company will provide to
Associate Company the following services:




Consultation and services in management and administration of all aspects of gas
and electric utility operations, shared services and related business services
including, without limitation:




Accounting:  Accounting and related services, including, without limitation,
preparation of financial reports and preservation of records.




Auditing:  Auditing and related services, including without limitation,
providing planned audits, investigations, external audit activities,
Sarbanes-Oxley compliance, and special audits including preparation of reports
and recommendations.




Business Continuity and Emergency Response Services:  Business continuity
planning, emergency response and related services, including, without
limitation, services related to disaster recovery, weather events and emergency
maintenance and restoration of utility company services and mobilization of
personnel and equipment.




Communications:  Communications and related services including without
limitation, executive communications, customer and enterprise employee
communications, media relations and regulatory communications, operating company
and transmission communications, and communications to investors, financial
analysts, rating agencies and investment firms.




Conservation & Load Management Services:  Conservation, load management and
related services including, without limitation supporting various energy
efficiency and conservation programs for residential, commercial/industrial and
municipal customers and providing





2




 




affiliates with tracking, analysis and reporting on electric and natural gas
programs and budgets.




Construction:  Construction, maintenance and related services, including without
limitation, provision of equipment and services for gas and electric systems and
infrastructure construction and maintenance.  




Corporate Matters and Corporate Records:  Corporate and related services
including, without limitation, corporate matters of affiliates, corporate
regulatory filings, financing, regulatory compliance, contracts, claims and
litigation, shareholder and investor relation services, corporate record
keeping, services related to shareholder and director meetings.




Customer Relations:  Utility customer services including, without limitation,
customer call center operations, metering operations, billing services, credit
and collection services, revenue stream operations, information technology and
systems operations.




Demand Side Management:  

DSM program design, project management, and monitoring and evaluation services;
technical advice and assistance in preparing responses to RFPs.




Electrical and Gas Plant Operations and Maintenance:  Comprehensive services
relating to ongoing and maintenance of electric and gas generating, transmission
and distribution facilities.




Energy Supply:  Energy supply and related services including, without
limitation, planning, procurement of fuel, electricity and natural gas, contract
negotiation and administration, and management of renewable energy programs.




Engineering:  

Civil, mechanical, electrical, environmental and other engineering services;
technical advice, design, installation, supervision, planning, research,
testing, operation of communications, and operation and maintenance of
specialized technical equipment.




Enterprise Risk Management:  Enterprise risk management services including,
without limitation, assisting businesses with prioritizing, developing
mitigation strategies for monitoring, and reporting on their strategic,
financial, operational and major capital project execution risks.




Environmental:  Environmental and related services including, without
limitation, environmental compliance, management, remediation and site
assessment, and training.




Facilities:  Facilities and related services including, without limitation,
property acquisition, property maintenance, property disposition, documentation
and recordkeeping of property inventories and valuations and other facilities
information.




Finance/Business Planning:  Corporate finance and related services including,
without limitation, financial analysis, cost analysis, budgeting and tax
planning.




Human Resources:  Human resources and related services including employee
ethics, compensation, recruiting, hiring, and orienting new employees, diversity
and Affirmative





3




Action, performance management, leadership development and training, wellness,
labor relations, and employee benefits.




Information Technology:  Information technology services including, without
limitation, IT technical support, business process support, document management,
software and hardware disbursement and support, web development, application
development, project management, network access and support, information
security, streaming media, and  computer recycling services.




Insurance:  Insurance and related services including, without limitation,
development, placement and administration of insurance coverages, claims and
valuations.




Legal:  Legal services including, without limitation legal services related to
corporate governance, finance, transactional activities, regulatory proceedings
and appeals, and commercial litigation.




Marketing:  Marketing services and expertise related to natural gas, DSM,
electric transportation and other services.




Policies and Procedures:  Services related to the development, implementation
and training of policies, procedures, standards, guidelines and related
information.




Procurement and Stores:  Procurement and related services including, without
limitation, procurement and storage of materials, supplies and equipment,
contracting of services, strategic sourcing, commodity planning, utilization of
diverse suppliers and sustainability review of products and services in support
of affiliates business objectives.




Rates:  Review, design, interpretation, analysis and other services regarding
rates and special contracts for sale of gas and electricity.




Regulation:  Analysis of laws, rules and regulations and recommendations for
action thereunder; handling of matters with regulatory and governmental
authorities; preparation of applications, registrations and periodic reports;
analysis and compliance with environmental requirements.




Taxes:  Services regarding federal, state and municipal taxes, preparation of
returns and handling of audits and claims by taxing authorities.




Transportation:  Transportation and related services to manage, maintain and
provide all support for affiliates’ vehicle assets - the fleet vehicles and
heavy equipment motor pool.




Treasury and Statistical:  Services regarding financing to meet affiliate
capital requirements, both short and long-term, determination of capital needs,
investment management, lender relations, credit risk assessments, and treasury
operations and preparation of financial and statistical reports.




Other Services:  Such other services as are requested from time to time.











4




 




Section 3.  Agreement to Pay for Services




Associate Company agrees to pay to Service Company the cost, determined as
herein provided, of such services as are requested by Associate Company and are
provided by Service Company.  It is the intent of this Agreement that all
disbursements and expenses of the service company for service performed for
associate companies are recoverable from such companies , including reasonable
compensation for necessary capital as permitted by applicable rules and
requirements of FERC under the Act.  The methods and procedure for determining
the cost of services performed for Associate Company are set forth in Appendix A
hereto.




Bills will be rendered for each calendar month on or before the twentieth day of
the succeeding month and will be payable upon presentation and not later than
the last day of that month.  Monthly charges may be made in whole or in part for
particular expenses on an estimated basis, subject to adjustment.
Notwithstanding any other provisions of this Agreement, Service Company shall
ensure that all charges billed to Associate Company hereunder shall be
reasonable, purposeful and consistent with historical precedent and cost
allocations to other System companies.




Section 4.  Term of Agreement.




This Agreement shall renew on the date of execution of this Amendment and shall
continue in effect for a term of one year, and then continuing from year to
year, subject to the right of either party after the expiration of the initial
term to terminate this Agreement upon the giving of written notice one year in
advance.  Notwithstanding any such termination of this Agreement, Associate
Company shall remain fully liable for all charges for Services performed or
requested prior to the effective date of such termination.  In addition, all the
terms and provisions of this Agreement shall remain in full force and effect
notwithstanding any such termination with respect to any Services which are not
fully performed by Service Company prior to the effective date of the
termination of this Agreement.  

 




Section 5.  Regulatory Review.




The amount of compensation to be paid under this Agreement, to the extent
affected by the provisions hereof, shall be subject to review and determination
by the Federal Energy Regulatory Commission, the Massachusetts Department of
Public Utilities, the Connecticut Public Utilities Regulatory Authority and/or
the New Hampshire Public Utilities Commission.





5




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, by their respective officers thereunto duly authorized, all as of the
day and year first above written.







NORTHEAST UTILITIES SERVICE COMPANY










By:  

________________________________________      

Name:

Title:
















[COMPANY NAME]










By:  

_________________________________________    

Name:

Title:














5




Appendix A

Page 1







APPENDIX A




DESCRIPTION OF METHODS AND PROCEDURE

FOR ALLOCATING COST OF SERVICES










ACCOUNTING FOR SERVICES PROVIDED




In the interest of minimizing questions as to the propriety of charges for
reimbursement, the Service Company shall maintain a system for accumulating all
costs.  To the maximum extent possible, such costs shall be accumulated by
direct charges.  All employees, including officers, of the service company shall
keep, within reasonable cost benefit standards, time records which permit ready
identification of the hours or percentage of time worked, account numbers
charged, department and other code designations that provide for proper charging
of the service company costs.  The accounting records will specify the nature of
the services performed thereunder in sufficient detail that charges therefor may
be determined as herein provided and properly accounted for by the Associate
Company under its prescribed Uniform System of Accounts.




CHARGES FOR SERVICES




General




Charges for services rendered to Associate Company and other System companies
will be made on the bases of benefits conferred and of actual cost (including
reasonable compensation for necessary capital as permitted applicable rules and
requirements of FERC under the Act), fairly and equitably allocated.




Specific Services




Charges for specific services performed will be recorded to accumulate the
charges applicable to the particular activity.  These charges will include both
direct and indirect costs involved in providing the specific services.




General Services




Charges for general services performed will be recorded to accumulate the
charges applicable to the particular activity.  These charges will include both
direct and indirect costs involved in providing the general services.




NATURE OF CHARGES AND METHOD OF ALLOCATION




Direct Charges




Direct charges consist of those costs which can practicably be recorded
separately and identified not only by job or work order number and department
but also as to source, such as time reports for each employee, vehicle reports,
invoices and other source documents.  Time reports will be maintained for each
employee, including officers, in such detail as may be appropriate for such








Appendix A

Page 2







employee and the nature of the services performed.  Employees will record on
their time reports time chargeable to the particular activity which can be used
to identify the nature of the work performed.




Indirect Charges or Overhead Expenses




Indirect charges or overhead expenses consist of all costs of the Service
Company, other than direct charges described above.  These charges may be
classified into the following general category:




1.

General Service Company Overheads (GSCOH) - These charges include costs which
cannot be identified as applicable to either a particular job or work order
number or department on a fair and equitable basis.  The following items are
illustrative, and not all-inclusive, of the types of costs which may be
so-allocated to the extent above provided: medical benefits, payroll taxes,
pension, rents, office supplies and expenses, depreciation, building operation
and maintenance, insurance, reasonable compensation for necessary capital,
general services, such as mail and other general overheads.




These overhead costs will be allocated based on service company labor.  An
allocation rate(s) will be developed and will be applied to actual service
company labor.  The GSCOH will be charged to the operating companies on the same
basis as service company labor.  Allocated GSCOH charges will be recorded
separately but in a manner that is attributable to the service company labor
activity.







CHARGES TO OTHER THAN SYSTEM COMPANIES




Services performed for other than System companies will be billed and paid for
by them on an appropriate basis.  All amounts so billed will be credited
appropriately before any charges are made therefrom to System companies.




CHARGES TO SYSTEM COMPANIES




Specific Services




Charges for specific services   will be billed to the company or companies for
whom the services are performed.




General Services




Charges for general services will be allocated among System subsidiary companies
on the basis of cost drivers or the relationship that would be  most fair and
equitable.  See examples below:




1.

Revenues - The relation of each company's operating revenues to the sum of the
operating revenues of all System companies.




2.

Customers - The relation of each company's total customers to the combined total
customers of all System companies.











Appendix A

Page 3







3.

Common - The relation of each company's net income and gross plant assets to the
combined total of all System companies net income and gross plant assets.




In addition to the above, the service company may use other basis or bases as
experience may show will provide a more fair and equitable allocation of
particular charges.  Annually, the service company reports its allocation
methodologies in its FERC Form No. 60 filing.




DEPARTMENT COST CONTROLS




Annual operating budgets, on a departmental basis, will be used and costs will
be controlled independently for each department.  Each service company
department will be charged with all of its direct expenses.  Service company
costs will be billed to the operating companies on the basis summarized above
and as reported in the FERC Form No. 60.   




BILLING




All invoices for services rendered to associate companies shall be submitted
monthly with sufficient information and in sufficient detail to permit the
associate company to identify and classify the charge in terms of the system of
accounts prescribed by the regulatory authorities to which it is subject.  Each
month a statement shall be rendered to the associate company containing a
summary of the accounts by which the charges, classified as direct cost,
indirect cost, and compensation for use of capital, can be entered in the
accounts of the associate company.


















